Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 1 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 01
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 2 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 02
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 3 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 03
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 4 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 04
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 5 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 05
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 6 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 06
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 7 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 07
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 8 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 08
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 9 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 09
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 10 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 10
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 11 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 11
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 12 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 12
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 13 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 13
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 14 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 14
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 15 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 15
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 16 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 16
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 17 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 17
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 18 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 18
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 19 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 19
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 20 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 20
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 21 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 21
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 22 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 22
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 23 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 23
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 24 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 24
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 25 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 25
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 26 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 26
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 27 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 27
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 28 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 28
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 29 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 29
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 30 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 30
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 31 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 31
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 32 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 32
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 33 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 33
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 34 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 34
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 35 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 35
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 36 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 36
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 37 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 37
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 38 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 38
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 39 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 39
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 40 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 40
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 41 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 41
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 42 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 42
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 43 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 43
Case 5:21-cv-00842-JD Document 1-1 Filed 08/25/21 Page 44 of 44




                                                     Exhibit 1
                                        Plaintiffs Petition 44
